Citation Nr: 0332265	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-19 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk
 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation effective August 11, 2001.  The veteran, who had 
active service from January 1943 to January 1946, appealed 
that decision to the BVA, and the case was referred to the 
Board for appellate review.

The Board acknowledges the veteran's contention advanced by 
his representative in February 2003 that an increased 
evaluation for tinnitus should be an inferred issue and that 
the Board should accept jurisdiction without local 
consideration.  However, this matter is not currently before 
the Board because it has not been prepared for appellate 
review.  The veteran did not file a Notice of Disagreement or 
VA Form 9 in connection with this claim, nor was there a 
Statement of the Case issued.  Accordingly, the matter is 
referred to the RO for appropriate action.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003). 

In this case, it does not appear that the veteran has been 
adequately notified of the VCAA in connection with his 
current claim.  In this regard, the record contains a letter 
dated November 2001, which discusses these VCAA provisions, 
including the RO's duty to assist the veteran in obtaining 
evidence.  However, the letter notified the veteran as to 
what evidence is needed to establish service connection 
rather than what evidence is necessary for entitlement to a 
compensable evaluation.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  The 
Board also acknowledges the recent decision by the United 
States Court of Appeals for the Federal Circuit, which has 
bearing on the notice obligation required by the VCAA.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003). 

In addition, it appears that there may be additional 
treatment records not associated with the claims file.  The 
veteran stated in his July 2002 Notice of Disagreement that 
he was currently receiving treatment for his bilateral 
hearing loss at the Jefferson Barracks VA Medical Center 
(VAMC).  The evidence of record only contains one such record 
dated August 2001 and a handwritten notation in the file 
dated in October 2002 indicates that no audiology treatment 
reports were found in CAPRI, VA medical center records 
database.  The veteran also indicated in October 2001 that he 
was treated by Paul Stein, M.D. and Norman S. Druck, M.D.  
However, there are no treatment records from these doctors.  
Such records may prove to be relevant and probative.  
Therefore, the RO should attempt to obtain these private 
records as well as any more recent VA audiology records and 
associate them with the claims file.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should consider the 
veteran's claims under the VCAA.  In 
doing so, the RO is asked to ensure 
that the notification and assistance 
requirements of the VCAA are satisfied, 
including notifying the veteran of the 
information or evidence necessary to 
substantiate a claim for a compensable 
evaluation and the division of 
responsibilities between the VA and the 
veteran for obtaining this evidence.  
The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal 
precedent. 

2.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file any 
available audiology treatment records 
of the veteran from the Jefferson 
Barracks VAMC in St. Louis, Missouri.

3.  The RO should, with the veteran's 
assistance, obtain the records of 
treatment of the veteran's bilateral 
hearing loss from Paul Stein, M.D. and 
Norman S. Druck, M.D.  These records 
should be associated with the claims 
file. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified. 



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




